Exhibit 10.1



SECOND AMENDMENT TO
CONTINENTAL AIRLINES, INC.
INCENTIVE PLAN 2000

(as amended and restated through February 20, 2002)


WHEREAS

, Continental Airlines, Inc. (the "Company") has heretofore adopted the
Continental Airlines, Inc. Incentive Plan 2000 (as amended and restated through
February 20, 2002) (the "Plan"); and



WHEREAS

, the Company desires to amend the Plan in certain respects;



NOW, THEREFORE

, the Plan shall be amended as follows:



1. The second sentence of Section 5(a) of the Plan shall be deleted and the
following shall be substituted therefor:

"Subject to adjustment as provided in Section 12(b) hereof, the aggregate number
of shares of Common Stock that may be issued under the Plan shall not exceed
4,500,000 shares."



2. The amendment to the Plan set forth in paragraph 1 hereof shall be effective
as of February 22, 2006, provided that the amendment is approved by the
stockholders of the Company at the 2006 annual meeting of the Company's
stockholders.

3. As amended hereby, the Plan is specifically ratified and reaffirmed.

IN WITNESS WHEREOF

, the undersigned officer of the Company acting pursuant to authority granted to
him by the Board of Directors of the Company has executed this instrument on
this 6th day of June, 2006.



CONTINENTAL AIRLINES, INC.



 

By: /s/ Jeffery A. Smisek

Jeffery A. Smisek

President

